ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	  Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination , a device , computer instructions  and a method comprising, among other limitations, starting, by a processor of a mobile device, a time window for measuring acceleration using an accelerometer, wherein the time window comprises a time duration; during the time duration, receiving, by the processor of the mobile device and from the accelerometer, a plurality of acceleration measurements measured by the accelerometer; 4Application No. 16/255,264Docket No.: 006591.02059\USReply to Office Action of October 26, 2020 based on the plurality of acceleration measurements measured by the accelerometer and received during the time duration, determining, by the processor of the mobile device, a number of high magnitude acceleration measurements, of the plurality of acceleration measurements received during the time duration, exceeding an acceleration magnitude threshold; when the number of the high magnitude acceleration measurements  occurring during the time window exceeds a threshold number , determining that a vehicle associated with the mobile device was involved in a crash; . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663